Citation Nr: 0108639	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-01 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel



REMAND

The veteran served on active duty from December 1966 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the above claim. 

The veteran served in the U.S. Navy on the Landing Craft 
Utility 1624 ship.  Associated with the claims file are 
medical reports showing that the veteran currently suffers 
from coronary artery disease with a history of myocardial 
infarction and angioplasty.  In June 1998, approximately 29 
years after his discharge, the veteran suffered a heart 
attack and was admitted to St. Francis Cabrini Hospital.  
There are no records of treatment for or diagnosis of any 
cardiovascular disorder prior to 1998.  The veteran contends 
that his current heart condition is a direct result of his 
service.  Specifically, he stated that during his military 
service he experienced chest pains and shortness of breath 
which caused him to pass out.  As a result, he was admitted 
to the U.S.S. Sanctuary naval hospital.  A U.S.S. Sanctuary 
medical report indicated that the veteran complained of a 
sharp discomfort over his left lower anterior thorax.  Chest 
x-rays and electrocardiogram results were both normal.  The 
diagnosis for his condition was splenomegaly and the etiology 
was undetermined.  Service medical records do not show any 
treatment for or diagnosis of a cardiovascular condition.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Here, potentially relevant medical records have 
not been obtained by the RO.  For example, the veteran 
testified at his personal hearing that upon separation from 
the service he received a physical examination for employment 
by the Chrysler Corporation.  He further testified that he 
would attempt to obtain those records, however, they have not 
been associated with his file.  There is no indication that 
any attempt has been made to retrieve those documents.  On 
remand, the RO should request that the veteran provide a 
release for the Chrysler records and then attempt to obtain 
them.  Furthermore, although the RO has already requested the 
veteran's treatment records from Robert J. Freedman, Jr., 
M.D., Dr. Freedman responded by sending a brief note on a 
prescription pad giving the veteran's diagnoses.  He did not 
provide his treatment records.  The RO should again attempt 
to obtain Dr. Freedman's treatment records of the veteran.

There is a duty to notify a claimant of information or lay or 
medical evidence necessary to substantiate a claim and to 
indicate what portion of the information or evidence is to be 
provided by the claimant and what part the Secretary will 
attempt to obtain.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The veteran testified that his ex-wife 
witnessed him experience heart related problems soon after 
his separation from service.  He was informed during his 
hearing that a statement from his ex-wife might be useful, 
and he indicated he would try to contact her.  Although the 
claims file does include two lay statements from "buddies" 
who served with the veteran, there is no statement from his 
ex-wife.  The veteran should be given the opportunity to 
provide a sworn statement from his wife as to her personal 
observations of signs exhibited by the veteran and the time 
frame within which she made those observations.

Furthermore, the veteran should be asked to provide the names 
and addresses, approximate dates of treatment or 
consultation, and appropriate releases for any private care 
providers who have examined or treated him for any 
cardiovascular disorder or complaints since his separation 
from service.  If any such treatment is adequately identified 
and appropriate releases provided, the RO should attempt to 
obtain those records.

The duty to assist in obtaining relevant records extends to 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes the Secretary 
to obtain.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)(3)).  The veteran has apparently been awarded 
Social Security Administration (SSA) disability benefits.  
The medical and administrative records related to his Social 
Security claim have not been obtained.  The RO should make 
arrangements to obtain these records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

If any development efforts are unsuccessful, notify the 
claimant of the records that have not been obtained, of the 
efforts undertaken to develop those records, and of further 
action to be taken in connection with the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  The veteran 
has been accorded a VA examination, and his diagnosis of 
coronary artery disease is established.  However, qualified 
medical opinion would assist in evaluating this claim.  After 
completing such development as is possible and notifying the 
veteran of the actions taken, arrange for review of the 
medical record by a qualified VA specialist for the purpose 
of obtaining an informed medical opinion as to whether it is 
as likely as not that the veteran's coronary artery disease 
is related to disease or injury in service, or if there is 
any competent medical evidence that it arose to a compensable 
degree within a year of service.  In other words, is there 
evidence of coronary artery disease within a year of service 
manifested by workload of greater than 7 METS but not greater 
than 10 METS resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or a requirement for continuous 
medication?  See 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2000) (requirements for a compensable evaluation for 
coronary artery disease).  If the doctor performing the file 
review determines that it is necessary that another 
examination be accorded the veteran in order to render an 
informed opinion, such examination should be scheduled.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate his claim and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  a release, identifying the date 
of the examination and address of 
the employer or examination 
provider, for the veteran's Chrysler 
Corporation employment physical;

b.  a release (showing the inclusive 
dates of treatment) for the 
veteran's complete treatment records 
from Robert J. Freedman, Jr., M.D.;

c.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all care 
providers who treated the veteran 
for any cardiovascular disorder from 
his separation from service to the 
present;

d.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any cardiovascular disorder, from 
separation from service to the 
present, and the approximate dates 
of such treatment; and

e.  a sworn statement from his ex-
wife attesting to her personal 
observation of signs of cardiac 
disability exhibited by the veteran, 
and the time frame within which she 
observed such signs.

2.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  Request the administrative and medical 
records relating to the appellant's Social 
Security disability claims and associate 
them with the claims file.  

4.  If any development undertaken pursuant 
to information or releases provided by the 
appellant above is unsuccessful, undertake 
appropriate notification action, to 
include notifying the appellant what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)).  Review the 
claims file and ensure that no other 
notification or development action in 
addition to that directed above is 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475.  If 
further action is required, undertake it 
before further adjudication of the claim.

5.  Secure claims folder review by an 
appropriate VA medical specialist in order 
to determine whether it is as likely as 
not that any cardiovascular disorder is 
related to disease or injury in service or 
was manifest to a compensable degree 
within a year of service.  (Regulation 
provides for compensation for coronary 
artery disease manifested by workload of 
greater than 7 METS but not greater than 
10 METS resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or a 
requirement for continuous medication.  38 
C.F.R. § 4.104, Diagnostic Code 7005 
(2000).)  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to 
be codified at 38 U.S.C. § 5103A(d)).

If, following file review, the doctor 
determines that an examination is 
necessary in order to address the 
question, the veteran should be scheduled 
for such an examination, and a report 
addressing the questions above should be 
provided.  The complete rationale for any 
opinion should be set out, citing the 
objective medical findings leading to the 
conclusion.

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


